DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 10/29/2021. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


	Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 7 and 14 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A heat recovery system, including: a reciprocating engine; a jacket water fluid radiator coupled to the reciprocating engine; a thermo-electric generator (TEG) configured to be selectively coupled to the reciprocating engine, the jacket water fluid in combination with a control module, wherein the control module is configured to selectively divert reciprocating engine jacket water fluid through any of the jacket water fluid radiator and/or the ORC to decrease the energy in the jacket water fluid, and divert reciprocating engine jacket water fluid through the TEG to increase the energy in the jacket water fluid wherein the control module is configured to selectively divert reciprocating engine jacket water fluid through any of the jacket water fluid radiator, ORC and/or TEG” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 7:
The prior art of record does not teach “A heat recovery system, comprising: a reciprocating engine comprising a thermostatic valve; a jacket water fluid radiator coupled to the reciprocating engine via a piping configuration comprising one or more valves; an Organic Rankine Cycle (ORC) in combination with wherein the control module is configured to selectively control the one or more valves of the piping configuration to divert reciprocating engine jacket water fluid through any of the jacket water fluid radiator and/or the ORC to decrease the energy in jacket water fluid, and divert reciprocating engine jacket water fluid through the TEG to increase the energy in the jacket water fluid, wherein the control module is configured to selectively divert reciprocating engine jacket water fluid through any of the radiator, ORC and TEG to control the return inlet temperature of the reciprocating engines jacket water to the reciprocating engine such that the thermostatic valve of the reciprocating engine does not modulate.” as claimed in claim 7, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
Regarding Claim 14:
“A method for operating a heat recovery system, including: coupling a reciprocating engine, a reciprocating engine jacket water fluid radiator, an Organic Rankine Cycle (ORC) and a thermo-electric generator (TEG) of the heat recovery system in combination with selectively diverting, via a control module communicatively coupled to the sensors, reciprocating engine jacket water fluid of the piping configuration through any of the radiator[,] and/or the ORC to decrease the energy in the reciprocating engine jacket water fluid, and divert reciprocating engine jacket water fluid through the TEG to increase the energy in the reciprocating engine jacket 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 10, 2022